Citation Nr: 1823162	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  13-31 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty in the United States Army from April 1972 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board denied service connection for hepatitis C in February 2016.  Subsequently, the Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In September 2016, the Court granted the parties' Joint Motion for Remand (JMR) and remanded this matter to the Board for action consistent with the JMR.  In November 2016 the Board remanded this matter to the RO for further development.  In April 2017, the Board denied service connection for hepatitis C and the Veteran subsequently appealed this denial to the Court.  In December 2017, the Court granted the parties' JMR and remanded this matter to the Board for further action consistent with the JMR.

The Board notes that the Veteran requested a Travel Board hearing in his October 2013 substantive appeal.  Subsequently, in a November 2014 report of general contact, the Veteran withdrew his hearing request.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704(e) (2017).

This is a paperless appeal located on the Veterans Benefits Management System (VBMS), Virtual VA paperless claims processing system, and Caseflow Reader.  The Board has reviewed the electronic records maintained these systems to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran maintains that he is entitled to service connection for hepatitis C, asserting that he became infected with the disease while on active duty when he received inoculations with a Jet injector.  

In November 2016 the Board remanded this matter for an addendum opinion to the October 2015 VA examination opinion.  A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271; D'Aries v. Peak, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Additionally, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

In its November 2016 remand, the Board directed the examiner to specifically discuss how, if the Veteran had no other risk factors for hepatitis C, it was not likely that his only risk factor, i.e., air gun inoculation, was the cause of his hepatitis C.  The Board notes the examiner did not follow this directive and discounted air gun inoculation as a risk factor.

Furthermore, the Board notes that an April 2001 VA treatment record notes the Veteran reported that he did inject drugs one time while in service.  The VA examiner did not discuss this treatment record, nor did he discuss intravenous drug use as a possible risk factor.  This indicates to the Board that the Veteran's claims file was not thoroughly reviewed.

Based on the foregoing, the Board finds that the December 2016 VA examination is inadequate and a remand for a new examination is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records.  All records obtained must be associated with the claims file.

2.  After, and only after, completion of step one above, arrange for the Veteran to undergo a VA examination with an examiner who has not previously examined the Veteran who has appropriate knowledge and expertise to determine the nature and etiology of the Veteran's hepatitis C.

The examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding his hepatitis C and liver disability.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer an opinion addressing the following:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's claimed hepatitis C had its clinical onset during active service or is otherwise related to any in service disease, event, or injury.  The examiner must list and discuss all of the Veteran's risk factors for contracting hepatitis C., to include inoculations received via Jet injector.

The examiner should specifically discuss VA Fast Letter 04-13 as it stated that the transmission of hepatitis C by air gun was "biologically plausible"; explain whether, if it is biologically plausible that air guns could transmit hepatitis C, that the Veteran's hepatitis C was at least as likely as not related to his in-service vaccination. 

Provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's hepatitis C could have been undiagnosed prior to 1987.

In addition, the examiner should explain as to how, if the Veteran had no other risk factors for hepatitis C, it was not likely that his only risk factor, i.e., air gun inoculation, was the cause of his hepatitis C.

The examiner's attention is invited to the December 2016 and January 2018 private medical opinions.

All opinions provided must be thoroughly explained, and a complete and detailed rationale for any conclusions reached should be provided (a bare conclusory statement will be deemed inadequate).  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

It is not sufficient to base an opinion on a mere lack of documentation of complaints in the service or post-service treatment records.

3.  If, after completing the requested actions and all additional development deemed warranted, the benefits sought remain denied, furnish to the Veteran a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




